UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K Current Report Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (date of earliest event reported): November 12, 2014 LION BIOTECHNOLOGIES, INC. (Exact Name of Registrant as Specified in Charter) Nevada 75-3254381 (State or other jurisdiction of (I.R.S. employer incorporation or organization) identification number) 21900 Burbank Blvd, Third Floor, Woodland Hills, CA 91367 (Address of principal executive offices and zip code) (818) 992-3126 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425). ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12). ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)). ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)). Item 5.02. Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On November 12, 2014, Lion Biotechnologies Inc. (the “Company”) received a letter, dated November 12, 2014, from Manish Singh, PhD, the Company’s Chief Executive Officer and a director and the Chairman of the Board of Directors, informing the Company that he has resigned as a director of the company, effective immediately, and that he will resign as the Chief Executive Officer of the Company effective December 31, 2014.In his resignation letter, Dr. Singh advised the Company that he is not resigning because of a disagreement with the Company on any matter relating to the Company’s operations, policies or practices. Item 8.01 Other Events On November 12, 2014, the Company issued a press release with respect to the foregoing.A copy of the press release is furnished as Exhibit 99.1 hereto. Item 9.01 Financial Statements and Exhibits (d)Exhibits Exhibit No. Description Press Release issued by the Company on November 12, 2014. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned hereunto duly authorized. LION BIOTECHNOLOGIES, INC. Date: November 12, 2014 By: /s/ Michael Handelman Michael Handelman, Chief Financial Officer
